The question presented is, what was "the right, title and interest" of which Elizabeth C. Brown was seized in the mortgaged premises after condition broken, and the mortgagee, or rather the assignee of the mortgagee, had, by adverse proceedings, legally obtained and continued in possession thereof? The execution under which the sheriff sold the premises (if it conformed to the statute, as we must presume it did) authorized the sale of "the real estate" of Brown (2 R.S., 267, § 24), which, as stated by KENT, is an estate nothing short of a freehold (3 Kent's Com. [11th ed.], 509); and after fifteen months from the time of such sale had expired, the purchaser, if the real estate was not redeemed, became vested with the legal estate therein from the time of such sale (2 R.S., 373, § 61); unless, therefore, she continued, after being legally dispossessed by the mortgagee, to be seized of the legal estate in the mortgaged premises, she had no estate therein tangible by execution upon a common-law judgment. At common law, whenever, after condition broken, the mortgagee became legally possessed of the mortgaged premises, he became vested with the entire estate therein, and all rights of the mortgagor were forever gone; and then the Court of Chancery, upon the complaint of the mortgagor, *Page 612 
interposed the exercise of its equity powers, and, to save the mortgagor from the rigor of the common law, afforded him an opportunity to redeem upon such terms as that court should deem just; and this is what, according to BLACKSTONE, is called theequity of redemption. (2 Blackstone Com. [Sharswood ed.], 158, 159.) This right of redemption being purely an equitable right, originating in a Court of Chancery, was never enforced in a common-law court, but by a Court of Equity only, generally by compelling the mortgagee in possession to account for the rents, issues and profits of the mortgaged premises, without deducting therefrom anything beyond the necessary expenses incurred in managing the premises, including necessary repairs, and sometimes depending upon the peculiar circumstances of each case, allowing a deduction to be made for improvements. (Mickles v. Dillaye,17 N.Y., 80.)
A judgment at law is not a lien upon a mere equitable interest in land, and the execution under it will not pass an interest which a court of law cannot protect. (Bogart v. Perry, 1 John. Ch., 52, 57.) This case was carried to the Court for the Correction of Errors, and the principle here enunciated, with the judgment rendered, was affirmed. (17 John., 351, 354.) InWatson v. Polhemus  Spencer (20 Wend., 260, 263) Justice COWEN asked, "what is an equity of redemption?" and answered, "at law, as between mortgagor and mortgagee, it is not known." InWhite v. Cole (24 Wend., 116, 142), referring to the equity of redemption, he said it "had never, that he was aware of, been holden tangible by legal execution," and in Mattison v.Baucus (1 N.Y., 295) it was held that the interest of a mortgagor of chattels, unless united with a right to the possession, was not the subject of levy and sale. The respective rights of mortgagor and mortgagee became, at an early period in the history of this State, a question of great importance to the whole public. The Constitution of 1777 rendered a freehold qualification indispensable to the right of an inhabitant to vote for certain officers. Prior to its adoption the ancient common-law *Page 613 
doctrine, that the legal estate rested in the mortgagee the moment the mortgage was executed, became somewhat shaken if not subverted by what Lord HARDWICKE, in the case of Osborne v.Scarf (1 Atk., 603), laid down as a rule of redemption, which, in substance, was that if the person who was entitled to it was in the actual possession, and in the receipt of the rents, issues and profits of the mortgaged premises, such person was considered the owner of the land; and when, after the adoption of the Constitution, and in 1781, it was held in the case of the King
v. The Inhabitants of St. Michael that a mortgagor in possession gained a settlement; that the mortgagee, notwithstanding the form, has but a chattel, and the mortgage was only a security; Lord MANSFIELD making the declaration so often quoted, that "it was an affront to common sense to say the mortgagor is not the legal owner;" it became a matter of deep concern to mortgagor and mortgagee, as well as of interest to the public, to know which of the two was a freeholder and had the right to vote. Under this state of the law, the legislature, in February, 1787, passed an act intended as declaratory of the common law: "that every mortgagor, while he continued in the occupation of the premises mortgaged, and every mortgagee of real estate, to him and to his heirs, after he obtains possession of the mortgaged premises, shall be deemed a freeholder and have the right to vote at any election in this State." This enactment continued in force until the Constitution of 1777 was superseded by the Constitution adopted in 1822, which took effect in January, 1823, a space, in all, of more than thirty-six years, covering periods of great political importance as well as of intense political excitement, during all of which time the public acquiesced in the act as a just exposition of the common law as to who, as between the mortgagor and mortgagee after condition broken and possession had been obtained by the mortgagee, was at law seized of the freehold estate in the mortgaged premises. Had not the bar of the State regarded it as an accurate declaration of the common law as it existed at the time of its passage, the restiveness *Page 614 
of mortgagors, thus placed under political restraint, would have called forth an expression, at least, from some portion of the legal profession, against it in a way that the history of the times would have afforded some evidence that it was not acquiesced in by the whole profession. There were, within the time referred to, two cases between debtor and creditor, one involving the question whether a mortgagor in possession of the mortgaged premises had such an estate therein as could be sold on execution, and the like question as to a mortgagee out of possession. I allude to the case of Waters v. Stewart (1st Caines' Cases in Error, 47) and the case of Jackson v.Willard (4th Johns., 41), to each of which I shall presently refer as sustaining the act referred to, as a true exposition of the common law. It has never been decided in this State or judicially asserted that a mortgagor, after condition broken and the mortgagee had without his consent legally obtained possession of and was in the receipt of the rents and profits of the mortgaged premises, continued to be seized of the legal title therein, or that the mortgagee, after being thus possessed of the premises, did not become thereby seized of the legal title, until, in 1860, a period of nearly three-quarters of a century after the passage of the act referred to, a distinguished judge, in a case where the point was not in issue, said that "the notion that a mortgagee's possession, whether before or after default, enlarges his estate, rests upon no foundation." (Kortright v.Cady, 21 N.Y., 343, 365.) The learned judge, for the support of this proposition, rested in some degree, if not mainly, upon the fact that the Revised Statutes had taken away from the mortgagee the right to maintain ejectment as a means of gaining possession of the mortgaged premises after condition broken. I should be content to rely upon the recent cases in the Court of Appeals,Miner v. Beekman (50 N.Y., 337), Hubbell v. Sibley (id., 468) and Hubbell v. Medbury (MS. opinion of the court, by FOLGER, J., not yet reported),* as furnishing an authoritative refutation of the position assumed *Page 615 
by the learned judge. But inasmuch as it is claimed that those decisions are not fully in point, and that the proposition that the mortgagor, after condition broken and the mortgagee has, as in this case, by adverse legal proceedings become possessed of the mortgaged premises, continues to retain a legal estate therein which is bound by judgment and liable to be sold on execution, is established by the authority of adjudications in this State, I will as briefly as a full consideration of the question will permit, examine the cases which it is claimed sustain or contribute to sustain the proposition, and other cases on the subject, as well before as since the Revised Statutes deprived the mortgagee of his common-law remedy of obtaining possession of the mortgaged premises; but, before proceeding, I will premise that no adjudication has been made in this State upon any point involved in the issue decided, or whether before or since the Revised Statutes, conflicting in any respect with the common-law rule as declared by the act of 1787; and that the only other modification of the common-law rule in regard to the respective rights of mortgagor and mortgagee, established by any adjudged case or cases, consists in the extension of what was called the "law day," during the whole period of the mortgagor's possession, giving the mortgagor the legal, not merely the equitable right to pay so long as he has a legal estate in the premises, thus harmonizing the legal right to pay with the mortgagor's legal estate in the premises, and to that extent rendering what is yet sometimes called an equity of redemption a misnomer. The first among the cases referred to is Stewart v.Waters, the earliest of the reported cases in our own courts on the subject (1 Caines' Cases in Error, 47), decided in 1804, when the act of 1787 was fresh in the minds of the counsel and court, and referred to and sanctioned so far as it was applicable to the question then under consideration, which was whether a mortgagor, in possession after condition broken, had a legal real estate in the mortgaged premises which could be sold on execution. The chancellor, whose opinion was under review, had held that the mortgage was *Page 616 
"merely a lien until foreclosed or possession taken under it by the mortgagee, and that thus the mortgagor, until either ofthese events had occurred, was the beneficial owner, a freeholder, qualified to vote as such," and in reference to the act of 1787, said, "it appears to me merely a declaration of the common law previous to the passing of the act, and introduced for greater caution." Hoffman and Hamilton, among the most eminent counsel of that time, arguing to uphold the decision of the chancellor, conceded that if the mortgagor had been out of possession the sale could not have been valid; and it was held that, inasmuch as the mortgagor was in possession, and the rights of the mortgagee were not in question, the mortgagor should be considered the legal owner. KENT, J., at the conclusion of his opinion, said, "the mortgagee was in possession when the equity was sold, and that formed the material ingredients in the case," and was careful to say that his opinion was not intended to apply to the case of a mortgagee in possession. The next case isJackson v. Willard (4 John., 42), decided in 1809, in which it was held that the interest of a mortgagee, while the mortgagor was in possession, could not be sold on execution. The next is the case of Runyan v. Mersereau (11 John., 534). That was for trespass for cutting trees on premises in possession of Runyan, his title to the locus in quo having been derived under a judgment against a mortgagor, and the question was whether the freehold was in the plaintiff or the mortgagee, who had not obtained possession, and it was, consistently with the act referred to, held that the freehold was in Runyan. The next case cited is Jackson v. Craft (18 John., 110), and here, for the first time in this State, the question arose as to whether a tender, by a mortgagor in possession, after the "law day," discharged the land from the lien of the mortgage, and it was held that it did; nothing was required to be done but to ascertain the amount due and the costs; no equities had arisen for adjustment; no reason could be assigned for not holding that which had been regarded as a right in equity a right in law, and thus harmonizing the mortgagor's right to *Page 617 
pay with his right, as declared by the act of 1787, to be considered a freeholder.
We now come to cases decided since the Revised Statutes took effect, the first of which is Astor v. Hoyt (5 Wend., 605, 617), decided in December, 1830, within a few months after the revision, in which SAVAGE, Ch. J., in an elaborate opinion, after a full and careful review of all the cases bearing upon the relative rights of mortgagor and mortgagee, held precisely what the act of 1787 had, in substance, declared the law to be; which, in the language of the very able chief justice, was, "when the mortgagee takes possession he then has all the right, title and interest of the mortgagor.; then he acquires and the mortgagor loses an estate liable to be sold on execution." The next, VanDuyne v. Thayre (14 Wend., 233, 235), was an action of ejectment for dower by the widow of a mortgagor. The mortgagee being in possession, and NELSON delivering the opinion of the court, held that, although a widow was entitled to dower in what is sometimes called the equity of redemption, upon the ground that until foreclosure or entry the mortgagor holds the legal title; but that he is not so regarded as to a mortgagee in possession or those claiming under him after forfeiture. They might, he said, have maintained ejectment before the Revised Statutes, and may now defend themselves if in possession under the mortgage, and hence that the action could not be maintained. In Phyfe v. Riley (15 Wend., 248, 253, 254, 256), ejectment was brought by Phyfe, whose title was derived from one Burke, a mortgagor of the premises sought to be recovered, against Riley, the assignee of the mortgagee in possession, and a recovery was insisted upon on the ground that, the Revised Statutes having abolished the right of a mortgagee to bring ejectment for the recovery of the mortgaged premises until after foreclosure, a mortgagee or his assignee could not avail himself of the mortgage, as a title, to bar a recovery. The opinion of the court was delivered by SAVAGE, Ch. J., who, in answer to the ground taken, said: "The cases deciding that a mortgagee might protect his *Page 618 
possession by means of his mortgage, do not give as a reason that the mortgagee might recover possession in an action of ejectment; nor do the Revised Statutes necessarily alter the case as to the interest vested in the parties to the mortgage," and that the legislature "certainly did not intend to give an exposition of the rights of the mortgagor and mortgagee any further than as to the particular remedy" of obtaining possession of the mortgaged premises. And after referring to Stewart v. Waters andJackson v. Willard, said, "it cannot be denied that the mortgagee has an interest in the mortgaged premises, and that interest, after forfeiture, is a legal interest," which will protect him in his possession of the mortgaged premises when legally obtained, and being unable to see anything in the Revised Statutes changing this rule of law, he held that the defendant was entitled to judgment. The principle that the mortgagee in possession is vested with the legal title was again held in Fox
v. Lipe (24 Wend., 164, 167). The case of Van Duyne v.Thayre, after a retrial at circuit, was again brought before the Supreme Court (19 Wend., 162, 168, 169, et seq.), where it was held, COWEN, J., delivering the opinion of the court, that the charge at circuit, being in substance that if the defendant entered into possession of the mortgaged premises after condition broken, the plaintiffs had no remedy at law, was unexceptionable; and the reason assigned was that the plaintiff's right was only in equity, where the respective rights of the parties could be adjusted. And after referring to Hitchcock v. Harrington (6 John. R., 290) and Collins v. Torry (7 id., 278), said: "Both these cases and all cases at law agree in the qualification that, as against the mortgagee, the husband is not so seized that the widow can claim dower. And they introduce" (he said), "I think, even a further qualification, that if the mortgagee have entered for condition broken or foreclosed, the seizin is destroyed." And further on he said, "indeed, all seizin in the mortgagor was thus utterly subverted." This case was decided in January, 1838; in less than two years thereafter, and in July, 1839, a case *Page 619 
peculiar in its facts was brought before the Supreme Court,Edwards v. The Farmers' Fire Insurance and Loan Co. (21 Wend., 466), and importing more than ordinary interest from the fact that the chancellor had, in a similar case, assailed the decision of that court in Jackson v. Craft, and said it had been doubted ever since it was reported, and refused to follow it, as appeared from his opinion, then in manuscript, but since reported (7 Paige, 344, 347). The facts in the case to which I allude are these: The business of the Farmers' Fire Insurance and Loan Company was carried on under a statute which provided that when they should become the purchasers of any real estate on which they had made loans, the mortgagors should have the right of redemption of any such property on the payment of principal, interest and cost, so long as the property remained in the hands of the company unsold. The company loaned to the plaintiff a sum of money, to secure the payment of which he executed to them a mortgage, which, after condition broken, they foreclosed, and on the foreclosure sale purchased in the mortgaged premises, and then entered into a contract for the sale of the premises to a third party, who entered thereon, the same being uninclosed and unoccupied, and directed a sewer or ditch to be constructed for the purpose of draining the same. The plaintiff, claiming that the property, notwithstanding the executory contract for its sale, remained in the hands of the defendant unsold, tendered to the company the principal and interest due on the mortgage, together with the costs of foreclosure, with a conveyance to be executed by the company releasing to the plaintiff the mortgaged premises. The company declined to accept the tender or execute the deed upon the single ground, that the company had made acontract for the sale of the land. The plaintiff then brought ejectment; and, on the trial at circuit, the judge charged the jury "that the provisions in the charter of the defendants rendered the sale and foreclosure of the mortgaged property a continuation of the mortgage; and, consequently, that the plaintiff had the right to redeem; that the tender was sufficient, and *Page 620 
caused the legal title to revert to the plaintiff so long as the property had not been actually conveyed." Under this instruction to the jury the plaintiff recovered, and the defendant, on a bill of exceptions, moved for a new trial. On the trial no question was raised as to whether the tender was seasonably made; the only question was as to its sufficiency. On the argument, the counsel for the defendant insisted that by the charter the law day was extended and made coextensive with the time the property remained in the hands of the defendant unsold; and the late George Wood, one of the most eminent lawyers in this State or elsewhere, who argued for the defendants, did not claim it to be otherwise. The only important question (as he said) was whether, after the contract for the sale of the land, it could be considered as remaining in the hands of the defendant unsold; and after arguing that question fully, and without raising or alluding to any other question, submitted the case, thus in effect conceding that by the charter the law day for payment was extended, and the right of the plaintiff was the same as before foreclosure, provided the premises remained in the hands of the defendant unsold; and COWEN, J., who delivered the opinion of the court, at the commencement of that branch of his opinion relating to the rights acquired by the tender, asked, "then what were the plaintiff's rights as declared by this charter?" and answered, "that he had a legal statute right to redeem so long as the property remained in the hands of the defendant unsold, and this, notwithstanding the decree of foreclosure. I will put it" (said he) "that the defendants had made a legal and valid stipulation in their mortgage that the plaintiff might so redeem; for the charter shall be read as a part of their mortgage. What would have been the consequence of actual payment? The counsel for the defendants concede that it would nullify the mortgage in all cases, and both the mortgage and decree in this case, and thus revesting the title in the mortgagor." The learned judge need not have gone further, but, continuing, he said: "It is strenuously insisted that a tender and refusal shall not even touch *Page 621 
the lien," and this (as he said) was put upon the general law in respect to redemption, alluding, doubtless, to the chancellor's manuscript opinion before him; for it was not, so far as appears from the case as reported, insisted upon by the counsel who argued the cause, who, in effect, conceded that the general law of redemption was inapplicable to this case; and the learned judge, after in substance stating he was of that opinion, proceeded to vindicate the doctrine of the Supreme Court, as laid down in Jackson v. Craft, and arrived at the conclusion that a tender, made at any time after the day stipulated for payment and before foreclosure, would destroy the lien of the mortgage. In this he should, consistently with his opinion in Van Duyne
v. Thayre (19 Wend., 162), delivered less than two years previous, be understood to intend that such tender, if made before foreclosure or legal entry, without the consent of the mortgagor, would destroy the lien of the mortgage. After concluding this branch of his opinion, and saying, "whatever be the law of mortgages in general," asked, "how stand the defendants when placed upon the footing of their own charter?" and answered by deciding that, by the charter, the time for redemption was, by statute, coextensive with the time the mortgaged premises remained in the hands of the defendants unsold, notwithstanding the time fixed for payment by the mortgage, or the foreclosure and sale; and then held that, notwithstanding the executory agreement for the sale of the premises, they were, nevertheless, unconveyed, and hence unsold. The chancellor, as may be seen in Merritt v. Lambert (7 Paige, 344), differed with the Supreme Court, not only as to the effect of the tender destroying the lien of the mortgage, but as to the effect of the contract for the sale of the premises; and the case was carried to the Court for the Correction of Errors (26 Wend., 541), where two opinions were delivered, one by the chancellor, adhering to his opinion in Merritt v. Lambert,
and the other by Senator VER PLANK, who said he fully concurred with COWEN, J., in all the conclusions arrived at by him in the Supreme Court. *Page 622 
Those conclusions were, that the company were proper parties defendants; that the premises remained in the hands of the defendants unsold, and that the tender was made by the plaintiff in time to divest the defendants of their estate in the premises; and, as bearing upon the last proposition, the learned senator discussed the question as to whether the ancient rule, requiring the tender to be made on the day stipulated for the payment in order to divest the mortgagee of his mortgage lien, remained in force; and came to the conclusion in substance that, by the current of authorities established by the Supreme Court of this State, the tender, if it had been made after the law day or before foreclosure, would have divested the defendants' mortgage of its lien, and then said, "If the rule of the Supreme Court on the effect of a tender after the law day remains undisturbed, the right of the mortgagor in this case is still further extended by the act of incorporation of the mortgagee, so long as the lands remain in their hands unsold;" and the judgment was affirmed, and, I doubt not, properly; nothing was established by it upon the point in issue here; no rents and profits or equitable rights had accrued to be adjusted, and nothing was required to be done to enable the plaintiff to pay the precise amount exacted by the statute, but to compute the interest upon the mortgage debt and add to the debt thus increased the costs and pay it, to obviate the effect of the foreclosure. It was not the invention of a Court of Chancery, made "to make the law work justice," but of legislation limited to the transaction of a single company, without which that controversy could not have arisen; and the case itself would not have been noticed here but for its having been referred to in Kortright v. Cady (supra) as authority for holding that a mortgagor continued to be a freeholder, after legal entry by the mortgagee for condition broken. The next case in the order of decisions, involving the respective rights of one claiming as purchaser under a judgment against a mortgagor, and a party in possession of the mortgaged premises under a statute foreclosure, Arnot v. Postis (6 Hill, 65.) In that case the judgment had been *Page 623 
recovered before the sale under the mortgage was made; and the sale was by statute inoperative as against a judgment creditor. Arnot, who purchased under the judgment, tendered to the proper party the amount due on the mortgage and costs of foreclosure. The tender was not accepted, and he brought ejectment; and it was held, upon the authority of Jackson v. Craft (18 John., 110);Edwards v. The Farmers' Fire Insurance and Loan Company (21 Wend., 540); S.C., in error (26 Wend., 467), BRONSON, J., delivering the opinion of the court, that, although the law day had passed, an effectual tender could have been made to destroy the lien of the mortgage at any time before foreclosure; and that, inasmuch as the statute had provided for saving the rights of judgment creditors by a provision that they nor their rightsor interests should be affected by such sale, held that the tender, though after foreclosure, was in behalf of Arnot, who claimed under such judgment as seasonably as if it had been made before foreclosure made and he had judgment; which was reversed by the Court for the Correction of Errors. (2 Denio, 344.) The reversal was by a close vote. Five members of the court were of opinion that a tender made after the day specified in the mortgage for payment would not have the effect to destroy the lien of the mortgage. One, without considering that question, placed his decision upon other grounds. Upon what grounds the five other members of the court voted for reversal is not stated in the report of the case. The cases of Waring v. Smith (2 Barb. Ch., 119, 135) and Packer v. The Rochester City Bank
(17 N.Y., 283, 295), on account of a judicial expression contained in each of them, wholly outside of the issue decided, are cited as bearing upon the question presented by this case. In the former the chancellor, in the course of his opinion, after referring to the Revised Statutes as effecting the remedy of the mortgagee, said: "The only right he now has in the land itself is to take possession thereof and retain such possession until the debt is paid." In the latter case, PRATT, J., held that, at common law, a mortgage was a conveyance upon a condition subsequent, and that, by *Page 624 
the Revised Statutes, there was not an attribute of title in the mortgagee before foreclosure, and said: "For the mere right, where the mortgagee goes into possession by the consent of the mortgagor, to retain possession is not an attribute of title." In the same case DENIO, J., held that, "where the legal title is concerned, a mortgage, which for many purposes is a chose in action, is a conveyance of the land." In Mickles v. Dillaye
(17 N.Y., 80-82), the same learned judge held that the right of a mortgagor, when the mortgagee or his assigns has lawfully acquired the possession, is in equity not strictly a legal right; and in Mickles v. Townsend (18 N.Y., 575, 584) he held "that for some, and indeed for most purposes, the mortgagor is considered seized, and the mortgagee has a mere lien; still, as between mortgagor and mortgagee, the title is considered as passing by the mortgage for many purposes. Before the Revised Statutes the mortgagee could maintain ejectment after forfeiture, and now, if he gets into possession, he may defend himself uponthe title conveyed by it, citing Van Duyne v. Thayre (14 Wend., 233); Phyfe v. Riley (14 id., 248); Watson v.Spencer (20 id., 260); Fox v. Lipe (24 id., 164; 2 Sandford, 325). It is enough to say of the cases of Power v.Lester (23 N.Y., 527) and Merritt v. Bartholick
(36 id., 44), that no principle was involved in any issue decided in either of them bearing upon the question now under consideration. It may, for all the purposes of the case before us, be conceded that where the mortgagee enters into possession under an agreement with the mortgagor to retain it until his debt should be paid, that his possession thus acquired would not work a change in the legal title. The mortgagee, in such case, might be regarded as entering in subordination to the title of the mortgagor, and not upon the assertion and strength of his own title; the relation to each other would then rest upon their arrangement, and not upon the rule of equity devised by the Court of Chancery to alleviate the condition of the mortgagor from the harsh consequences of his mortgage deed. The statute depriving the mortgagor of his common-law *Page 625 
remedy by ejectment, did not carry with it an implication that the mortgagor should not surrender and the mortgagee take possession with all the rights resulting from a possession, which might theretofore have been acquired by ejectment. But whatever may be the rights of a mortgagee who has obtained possession by the consent of the mortgagor, they can have no bearing upon the question here presented. The entry in this case was not only without the consent, but in hostility to rights of the mortgagor. It was under a foreclosure sale, and in the faith that he had acquired not only all the interest of the mortgagor therein, but an absolute title, and although the sale has been set aside, no resale was had or possession disturbed, and he remained upon the legal footing of a mortgagee in possession (2 Washburn on Real Property [3d ed.], 2d vol., 169), leaving him as against the mortgagor with rights in equity attainable in that court only. (Mickles v. Dillaye and others, 18 N.Y., 80, 82.)
The rule that, after forfeiture and condition broken, the mortgagee, if he be in possession, is considered as having the legal title, was reasserted and again decided in the Supreme Court as late as 1860. (Bolton v. Brewster, 32 Barb., 389, 395.)
We now come to the case which furnished the Supreme Court with the authority for the decision now under consideration (Kortright v. Cady, 21 N.Y., 347, 365), which was an action of foreclosure brought by Cortright, a mortgagee, against Cady, in possession of the mortgaged premises as assignee of the mortgagor, and Cady not only answered but proved on the trial that, after the day stipulated for payment and before action brought, he tendered to Cortright the principal sum secured by the mortgage, with the interest thereon, and yet Cortright had judgment of foreclosure and for the sale of the mortgaged premises, which was affirmed by the Supreme Court and reversed by the Court of Appeals. The point in that case was simply whether a mortgagor, while in possession representing the title, could, after the day stipulated for payment, make a tender of the amount secured by the mortgage, *Page 626 
in all respects as effectual as he could have done on what has been called "the law day." It was, in principle, the case ofJackson v. Craft (18 Johns., 110) over again, the authority of which Cortright was encouraged to contest, because of its having been overruled by the chancellor in Merritt v. Lambert
(7 Paige, 344), and held to be unsound by several members of the Court for the Correction of Errors in Post v. Arnot (2 Denio, 344). The issue in the case was foreign to the one here presented. Its importance to these defendants consists of theobiter statement of one of the learned judges that "the notion that a mortgagee's possession, whether it enlarges his estate or in any respect changes the simple relation of debtor and creditor, before or after default, between him and his mortgagor, rests upon no foundation." He conceded the legal right of the mortgagee in possession, to retain it until the mortgage should be paid. If the mortgagor out of possession has, as against a mortgagee in possession, the legal estate, what sort of an estate has the mortgagee? The legal estate can be in but one of them. If, as is claimed, the simple relation of debtor and creditor exists between a mortgagor out of possession and a mortgagee in possession, and that the mortgage, as has been said, "is in no sense a conveyance of the land" but a simple lien, the estate of the mortgagee in possession would be equitable merely, not legal; and could not have prevailed as a defence in ejectment as against the mortgagor's legal title. (Jackson v. McCrea  Dunlap, 1 John. Cases, 114, 116; Jackson v. Sinclair, 8 Cow., 543, 555, 581.) The grounds upon which a mortgagee of lands in this State has, as against a mortgagor, been permitted to retain possession of the mortgaged premises, was never placed upon any other ground than his legal title. The learned judge held that a mortgagee's possession was the possession of a pledge for the purpose of paying the debt. Concede it to be so, if there can be such a thing as a pledge of real estate, and that it was, as he said, like the possession of any other pledge, it does not help the defendants. Prior to the Revised Statutes, the interest of a pledgor could not *Page 627 
be taken in execution (Stief v. Hart, 1 N.Y., 20, 28 and cases there cited;) and the statute authorizing such an interest to be sold on execution applies to goods and chattels only. (2 R.S., 366, § 20.)
If the learned judge intended to be understood that a mortgagee's possession, obtained after and by reason of a condition broken, does not enlarge his estate in the mortgaged premises, and that the notion that it does rests upon no foundation, he was clearly in error. It rests, so far as the law of this State is concerned, upon the foundation of an unbroken current of authorities, commencing with Blackstone's Commentaries, followed by the declatory act of 1787, before cited, the accuracy of which was never questioned; and since the Revised Statutes abolishing ejectment as a means of obtaining possession of the mortgaged premises for condition broken, the principle has been re-established in many cases to which I have not only referred, but stated in detail. There are, doubtless, cases in which rights once regarded as mere rights in equity have become rights at law; but they are such rights as a court of law can protect. An equity of redemption is not one of them. (Bogart v. Perry, before cited.) The issues of fact in an action by a mortgagor to redeem, after possession by the mortgagee, often multifarious, always of an equitable, and never of a strictly legal, character, illustrate the impropriety of trying them before a jury, instead of a Court of Equity, composed of a single judge, having the power to call to his aid a referee instead of a jury, to take the proofs and state an account, often intricate, and seldom, if ever, practicable to be tried by a court and jury. We come now to the cases referred to, recently decided in the Court of Appeals, covering, as I think, the whole question, and upon which alone I would have been content to rely, but for the seeming necessity of reviewing the cases on account of the views expressed in the prevailing opinion in this case. In the case of Hubbell v. Sibley (50 N.Y., 168), decided since this appeal was brought, the action was by the assignee of a mortgagor out of possession, against a mortgagee in possession, who had entered more than *Page 628 
ten years prior to the commencement of the action, which was for an accounting, and the recovery of the mortgaged premises upon the payment of what should be found due upon the mortgage; and the court, after referring to that provision of the Revised Statutes abolishing ejectment as a means by which the mortgagee could obtain possession of the mortgaged premises, held, in its own language, that "Before the enactment such action could be maintained after forfeiture by non-payment of the money when due, and it was then said that after forfeiture the legal title was in the mortgagee for the reason that his title would prevail at law over that of the mortgagor. Since then it is said he has not the legal title because it will not so prevail. But since the enactment of this section a mortgagee, in possession after forfeiture, can defend his possession in ejectment brought by the mortgagor upon his mortgage," citing Phyfe v. Riley (15 Wend., 248); Chase v. Peck (21 id., 481), and proceeding, said: "It can, under these facts, hardly be said that the mortgagee has no legal title, for it prevails at law over that of the mortgagor. While these facts continue the latter must resort to equity for the recovery of his land;" and then held that the remedy being in equity, it was barred by the ten years' statute. This language and conclusion, that the remedy being in equity the action was barred by the statute limiting the time within which actions in equity should be brought, are susceptible of no other interpretation than that the mortgagee had the legal and the assignee of the mortgagor the equitable estate in the premises. If, however, any doubt remained as to the opinion of the court upon that question, it was soon after removed by the decision in a case not yet reported, Hubbell v. Moulson (53 N.Y., 225), arising out of the same state of facts. The action was ejectment, brought to test the respective legal rights of the parties, in which the plaintiff offered to prove that before the commencement of the action the mortgage had been fully paid by the receipts of the rents and issues of the mortgaged premises. The evidence was rejected and the rejection was upheld upon the ground, in substance, that a *Page 629 
mortgagee in possession is the owner, and takes the rents, issues and profits of the mortgaged premises in that character, and that the mortgagor's rights are in equity. These two cases establish two propositions; one that the rights of the mortgagor, or those claiming under him, are rights in equity only; the other that he or those claiming under him have not a legal estate in the premises. If they had it is quite certain that they would not have been denied a legal remedy.
This judgment should be reversed and a new trial ordered.
All concur for affirmance, except GRAY, C., dissenting.
Order affirmed, and judgment absolute against plaintiffs.
* 53 N.Y., 98. *Page 630 *Page 631